t c memo united_states tax_court of internal revenue respondent larry c gamsby petitioner v commissioner docket no filed date larry c gamsby pro_se guy a bracuti and john c galluzzo jr for respondent memorandum opinion armen special_trial_judge this matter is before the court on petitioner's motion for leave to file motion to vacate decision as explained in greater detail below we shall deny petitioner's motion background larry c gamsby petitioner failed to file income_tax returns for the taxable years and however respondent received forms 1099-nec from payors indicating that petitioner received nonemployee compensation in the amount of dollar_figure and dollar_figure for the taxable years and respectively revenue_agent joan rice conducted an examination of petitioner's tax_liability for and by letter dated date revenue_agent rice forwarded a copy of her revenue_agent's_report to petitioner and advised petitioner that despite the forms 1099-nec filed with respondent the facts supported petitioner's contention that petitioner should be classified as an employee for the taxable years in issue on date respondent issued a notice_of_deficiency to petitioner in the notice respondent determined that petitioner was liable for deficiencies in and additions to his federal income taxes for and as follows year deficiency addition_to_tax sec_6651 dollar_figure dollar_figure big_number big_number contrary to the conclusion reached by revenue_agent rice in her report respondent determined in the notice_of_deficiency that all section references are to the internal_revenue_code as amended all rule references are to the tax_court rules_of_practice and procedure petitioner was liable for self-employment_tax in respect of the nonemployee compensation reported to respondent on the previously mentioned forms 1099-nec petitioner filed an imperfect petition followed by an amended petition in which he contested liability for self- employment_tax as well as the amount of the compensation reportedly paid to him for the taxable years and at the time that the petition was filed petitioner resided in thorndike massachusetts by notice dated date petitioner's case was set for trial on date in boston massachusetts on date appeals officer richard puzzo forwarded to petitioner a proposed form of decision and an audit report the form of decision included a reduction in the amount of the deficiencies and additions to tax determined in the notice_of_deficiency as follows year deficiency addition_to_tax sec_6651 dollar_figure dollar_figure big_number the accompanying audit statement clearly revealed respondent computed the reduced deficiencies based on petitioner's receipt of nonemployee compensation albeit in lower amounts relative to the amounts determined in the notice_of_deficiency and such compensation was subject_to self-employment_tax petitioner and respondent executed the proposed form of decision and submitted the same to the court on date the court entered its decision utilizing the form of decision furnished by the parties petitioner did not file a notice of appeal or a timely motion to vacate or revise the decision consequently the decision became final on wednesday date days after it was entered sec_7481 on date petitioner filed his motion for leave to file a motion to vacate decision on date respondent filed a response in opposition to petitioner's motion this matter was called for hearing at the court's motions session held in washington d c on date counsel for respondent appeared at the hearing and presented argument in opposition to petitioner's motion although petitioner did not appear at the hearing he did file a written_statement with the court pursuant to rule c petitioner's rule c statement includes allegations that the decision entered in this case should be vacated based on fraud on the court as evidenced by the following petitioner executed the form of decision with the understanding that he would be permitted to file an offer_in_compromise based on doubt as to collectibility in respect of his tax_liabilities for and and contrary to the form of decision revenue_agent rice made a prior determination in her letter dated date that petitioner should be classified as an employee rather than an independent_contractor for the taxable years and discussion sec_7481 provides the general_rule that a decision of the tax_court becomes final on expiration of the time to file a notice of appeal sec_7483 provides that a notice of appeal generally must be filed within days after a decision is entered however the 90-day appeal period may be extended if the taxpayer files a timely motion to vacate or revise the decision fed r app p a pursuant to rule a motion to vacate or revise a decision must be filed within days after the decision is entered unless the court allows otherwise as indicated petitioner did not file a notice of appeal or a timely motion to vacate or revise the decision accordingly the decision became final on date see sec_7459 sec_7481 the tax_court generally lacks jurisdiction to vacate a final_decision 859_f2d_115 9th cir affg 86_tc_1319 235_f2d_97 9th cir affd per curiam 352_us_1027 the court may vacate a final_decision only in certain narrowly circumscribed situations for instance some courts have ruled that this court may vacate a final_decision if the decision is shown to be void or a legal nullity for lack of jurisdiction over either the subject matter or the party see 868_f2d_1081 9th cir 90_tc_103 69_tc_999 or if the decision was obtained through fraud on the court see abatti v commissioner supra 511_f2d_929 n 2d cir 464_f2d_368 3d cir casey v commissioner tcmemo_1992_672 in addition the court_of_appeals for the fifth circuit has indicated that the tax_court has the power in its discretion in extraordinary circumstances to vacate and correct a final_decision where it is based on a mutual mistake of fact see 63_f2d_630 5th cir but cf 51_f3d_618 6th cir petitioner contends that the decision in this case should be vacated due to fraud on the court in abatti v commissioner supra pincite the court_of_appeals for the ninth circuit defined the phrase fraud on the court as an unconscionable plan or scheme which is designed to improperly influence the court in its decision or a fraudulent act that prevents the opposing party from fully and fairly presenting his case see 441_f2d_930 9th cir 387_f2d_689 7th cir a party moving to vacate a final_decision of the tax_court bears a heavy burden of particularized pleading and proof abatti v commissioner supra pincite 113_f3d_670 7th cir affg tcmemo_1995_209 and cases cited therein petitioner alleges that the decision in this case reflects fraud on the court on the grounds that he was promised an opportunity to file an offer_in_compromise based on doubt as to collectibility for the taxable years and and that his status as an employee was determined by revenue_agent rice during the audit stage of the case regarding the submission of an offer_in_compromise petitioner complains that he did not receive the necessary forms until date and that internal_revenue_service personnel in springfield massachusetts refused to assist him in submitting the offer_in_compromise without some form of picture identification considering all of the facts and circumstances we hold that petitioner has failed to demonstrate that the decision entered in this case is the result of fraud on the court although the fact that respondent may have credited an overpayment_of_tax for another taxable_year against petitioner's tax_liabilities for the taxable years in issue does not constitute fraud on the court sec_6402 petitioner may have executed the form of decision with the understanding that he would be permitted to file an offer_in_compromise such an agreement is not reflected in the record presented moreover even assuming that the parties agreed to such a procedure the filing of an offer_in_compromise based on doubt as to collectibility subsequent to entry of decision by the court does not provide a basis for setting aside what is otherwise a final_decision petitioner's contention that revenue_agent rice determined petitioner's status as an employee during the audit stage of the case is likewise misplaced the revenue_agent's_report that petitioner relies on is not a determination that is binding on either respondent or the court see 38_tc_357 16_bta_1280 gilmartin v commissioner tcmemo_1973_247 to the contrary respondent's final_determination regarding petitioner's tax_liability for and is set forth in the notice_of_deficiency dated date that notice clearly indicates that respondent determined that petitioner is liable for self-employment_tax in sum the decision entered in this case is now final and petitioner has failed to persuade us that such decision at the hearing on petitioner's motion counsel for respondent stated that petitioner was still free to file an offer_in_compromise based on doubt as to collectibility constitutes a fraud on the court therefore it follows that we lack jurisdiction to vacate the decision in this case to reflect the foregoing an order will be issued denying petitioner's motion for leave to file motion to vacate decision
